PER CURIAM.
Rule 1.191 of the Florida Rules of Criminal Procedure, 33 F.S.A. was adopted by this court as an emergency matter “until further order of this court.” In re Florida Rules of Criminal Procedure, 245 So.2d 33 (Fla.1971).
Upon consideration, Rule 1.191 (i) (2) is amended to read:
Rule 1.191 — SPEEDY TRIAL.
ifc i}C íjí ^ j{c ^
(1) Schedule.
* íjí * * * *
(2) The trial of all persons taken into custody prior to the effective date of this rule shall commence on or before September 27, 1971, unless a written demand for speedy trial is made. Upon such demand trial shall commence within sixty days from service of such demand upon the prosecuting attorney. If a person is released upon bail or otherwise, and makes no demand for speedy trial, the trial of such person shall commence on or before November 1, 1971.
This amendment shall not affect the rights of any person heretofore discharged.
Because of the emergency presently existing, this rule is effective immediately and a petition for rehearing will not be allowed.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS and McCAIN, JJ., concur.